United States Court of Appeals
                                                               Fifth Circuit
                                                            F I L E D
                                                              May 30, 2003
                 UNITED STATES COURT OF APPEALS
                                                        Charles R. Fulbruge III
                      FOR THE FIFTH CIRCUIT                     Clerk
                     _______________________

                         Summary Calendar
                           No. 02-21227
                     _______________________

                  DWYN LLORENCE DUPREE; ET AL.,

                                                        Plaintiffs,

                      DWYN LLORENCE DUPREE,

                                               Plaintiff-Appellant,

                             versus

ULTRAMAR DIAMOND SHAMROCK CORP.; SAM TIOLETTE; SANDRA CONTRERAS;
                       UDS SERVICES, INC.,

                                            Defendants-Appellees.
_________________________________________________________________

           Appeal from the United States District Court
      for the Southern District of Texas, Houston Division
                           H-02-CV-1424
_________________________________________________________________



Before JONES, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

          Pro se appellant Dwyn Llorence Dupree brought claims

against Ultramar Diamond Shamrock Corp.; Sam Tiolette; Sandra




     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Contreras; UDS Services, Inc.1 (collectively “UDS”) under the

Americans with Disabilities Act of 1990 and the Title VII of the

Civil Rights Act of 1990.    UDS filed a motion to compel arbitration

pursuant to a signed arbitration agreement between UDS and Dupree.

Dupree did not challenge the motion to compel arbitration (in fact

he agreed to arbitration).    The arbitrator found in favor of UDS on

all of Dupree’s claims.      Following the arbitration, but prior to

UDS’s filing a motion to confirm the arbitration award, Dupree

filed a motion for a jury trial and his request for trial de novo.

The district court denied Dupree’s motions on October 23, 2002.

That same day, UDS filed a motion to confirm the arbitration award.

Dupree did not file an opposition to UDS’s motion and the district

court entered an order confirming the arbitration award on November

13, 2002. On appeal, Dupree challenges the district court’s denial

of his motion for jury trial and his motion for trial de novo.

Finding no error, we affirm.

          Dupree makes three arguments as to why the district court

erred in denying his motion for jury trial and trial de novo: (1)

arbitration of his Title VII and ADA claims violates his right to

     1
      Ultramar Diamond Shamrock Corporation is a misnomer for UDS
Services, Inc.    Contreras was never properly served with the
complaint. Tiolette was served with the complaint and testified at
the arbitration. Tiolette never answered the complaint. Dupree’s
complaint, however, even most liberally construed, has not sought
any relief against Tiolette. Perez v. United States, 312 F.3d 191,
194-95 (5th Cir. 2002) (construing a pro se plaintiff's pleadings
liberally).

                                   2
a jury trial, (2) he is entitled a new trial under 28 U.S.C. § 657

(2000), and (3) the arbitrator was wrong in finding in favor of UDS

and the award was tainted by misconduct.                    Each of these arguments

is without merit.

              As    a   condition     of     his    employment      with     UDS,     Dupree

executed an arbitration agreement with UDS that covers his Title

VII   and     ADA    claims.         This    court    has     previously         held   that

arbitration         provisions       between       employers       and     employees     are

enforceable under the Federal Arbitration Act.                           Miller v. Pub.

Storage      Mgmt.,       Inc.,   121      F.3d     215,    218     (5th    Cir.      1997).

Furthermore, we have held that claims under Title VII and the ADA

are arbitrable.           Id. (ADA claims); Rojas v. TK Communications,

Inc.,   87    F.3d      745,   747    (5th    Cir.    1996)       (Title    VII    claims).

Additionally, when parties resolve a dispute pursuant to a valid

arbitration agreement, they waive their right to a judicial forum

and a jury trial.          Am. Heritage Life Ins. Co. v. Orr, 294 F.3d 702,

711 (5th Cir. 2002), cert. denied, 123 S. Ct. 871 (2003).

              Furthermore, Dupree’s argument that he is entitled to a

trial de novo under 28 U.S.C. § 657 is meritless.                            Section 657

applies      only    to    arbitrations       conducted      as     part    of    a   court-

administrated alternative dispute resolution program authorized

under Chapter 44 of Title 28 (28 U.S.C. §§ 651-657). 28 U.S.C. §

657 (2000). It does not apply to arbitrations conducted, like that



                                              3
in the instant case, pursuant to the Federal Arbitration Act.                         28

U.S.C. § 651(e) (2000).

            Finally,     Dupree     challenges        the     fairness      of        the

arbitration proceeding.         “Because a party who has not agreed to

arbitrate normally has a right to seek a court's decision on the

merits of his or her dispute with another person, the party's

agreement     to    arbitrate     that       matter   under     the   FAA        is    a

relinquishment of much of that right's practical value.”                    Williams

v. CIGNA Fin. Advisors Inc., 197 F.3d 752, 757 (5th Cir. 1999).                        A

party can still ask a court to review the arbitrator's decision,

but the court will set aside that decision only in the very unusual

circumstances where an award is procured by fraud, undue means, or

corruption, or is in manifest disregard of the law.                   Id.     Dupree

claims that the arbitrator’s decision is flawed for all of these

reasons.    Dupree’s arguments are based solely upon allegation and

conjecture.        There is nothing in the record to support any of

Dupree’s claims.       Thus, finding no error in the district court’s

decision we AFFIRM.

            AFFIRMED.




                                         4